Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
Acknowledgement is made this application is a CONTINUATION of application 14/203,143 filed on 03/10/2014 (U.S. Patent No. 11,068,989) which claims benefit of provisional application 61/775,652 filed on 03/10/2013.

DETAILED ACTION
Claims 1-20 presented for examination on 09/21/2018. The pending claims in the instant application is similar to claims in its parent application 14/203,143 (U. S. Patent No. 11,068,989). Therefore, the claims in the instant application are allowable under same rational as the patented parent application. This application is in condition for allowance except for the following formal matters: 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).


Claims 1-20 are rejected on the ground of non-statutory double patenting over claims 1-6 of U. S. Patent No. 11,068,989, since the claims, if allowed, would improperly extend the "right to exclude" already granted in the patent.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the instant application are claiming common subject matter comprising steps of: 
a) determine, via the one or more processors and based on the vehicle sensor data, a common driving route of the user having a more frequent set of points from the set of points as compared with each of the plurality of driving routes, (b) associate, within the computer memory, one or more points of a common set of points with a set of risk factors, wherein at least one factor of the set of risk factors corresponds to at least one point of the common set of points, (c) determine, via the one or more processors, a common driving route risk score based on the set of risk factors of the common driving route, (d) determine, via the one or more processors, a common route risk score of the common driving route based on the set of risk factors of the common driving route, wherein the common route risk score is a score for a common driving route and comprises a risk level specific to the common driving route, (e) associate, via the one or more processors, the vehicle account of the user with the common driving route, (f) generate, via the one or more processors, a plurality of insurance options specific to the risk level of the common driving route and a driving experience of the user, and (g) transmit the plurality of insurance options for display and selection on a viewport of a client device of the user, wherein the viewport is configured to receive viewport-based contrast adjustments for adjusting one or more of the plurality of insurance options based on the common driving routes and the driving experience of the user and the set of risk factors of the common driving route of the user.
Although the conflicting claims are not identical, they are not patentably distinct from each other because the claimed limitations from the instant application and US Patent 11,068,989 consists of some of similar limitation and allowed subject matter with respect to Adjusting insurance policies based on common driving routes and other risk factors as listed above.
As per claim 1, 9 and 16  of instant application, claim 1 of patent ‘989 teach limitations as italicized and as listed above. As per dependent claims 2-5, 7, 10-13, 15 and 18-20 of instant application,  the claims 2-6 of patent  ‘989 teach the limitations. The instant application recites  determine a common route risk score of the common driving route based on the set of risk factors of the common driving route but do not specifically recite accessing and associating second risk factor of parking location and third risk factor of dangerous factor for the driving experience in determining common route risk score for the common driving route.
The omission of an element as described above for the patent ‘989 is an obvious expedient. See In re Karlson, 136 USPQ 184 and Ex parte Rainu, 168 USPQ 375.  
For these reasons, the claims 1-20 of the instant application are not identical to claims 1-6 of US Patent No. 11,068,989, but they are not patently distinct. 
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosures. The following are pertinent to current invention, though not relied upon:	
Altieri et al. (U.S. Pub No. 8,489,433) teach estimating loss propensity of an insured vehicle and providing driving information.
Bates et al. (U.S. Patent No. 7,343,306) teach location-based vehicle risk assessment system.
Bogovich et al. (U.S. Patent No. 8,606,512) teach route risk mitigation.
Coleman et al. (U.S. Pub No. 2013/0046559) teach computing and scoring the complexity of vehicle trip using geo-spatial information.
Cook et al. (U.S. Pub No. 2010/0238009) teach driver risk assessment.
	Collins et al. (U.S. Patent No. 8,682,699) teach customer-related risk zones.
Hassib et al. (U.S. Pub No. 2014/0074402) teach determining risk associated with driving routes.
Maastricht et al. (U.S. Pub No. 2014/0257863) teach usage-based insurance with location-only data.
Medina III (U.S. Patent No. 8,332,242) teaches real-time driving risk prediction and route recommendation.
McClellan et al. (U.S. Pub No. 2008/0294690) teach automatically registering a vehicle monitoring device.
Peak et al. (U.S. Pub No. 2011/0213628) teach providing safety score associated with a user location.
Ukai et al. (U.S. Pub No. 2003/0191581) teach gathering vehicle information.
Wang et al. (U.S. Patent No. 8,612,139) teach planning vehicle route based on safety factors.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BIJENDRA K SHRESTHA whose telephone number is (571)270-1374.  The examiner can normally be reached on 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on (571) 272-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Respectfully submitted,
/BIJENDRA K SHRESTHA/Primary Examiner, Art Unit 3691                                                                                                                                                                                                        08/27/2022